DETAILED ACTION

This Office Action is in response to the communication filed 05/13/2021. 
Status of the claims:
Claims 1-15 are previously presented and examined.
Claims 7-8, 14-15 are cancelled.
Claims 1-6, 9-13 are pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 05/13/2021. By this Amendment claims 1, 4, 5, 6, 9, 10,  and 11 have been amended and claims 7-8, 14-15 have been cancelled.

Response to the Claim Rejections under 35 U.S.C. §103
Applicants’ Remarks Made in an Applicants Arguments/Remarks filed in reply to the Non-Final Rejection of 03/02/2021, with respect to the claims rejections under 35 U.S.C. §103 as being unpatentable over El Ayach in view of Sinha have been fully considered. The Applicant has amended independent claims 1 and 11 to contain languages that comprise allowable subject matters, thereby patentably distinguish over prior art. Specifically, independent claim  has been amended to include the limitations of the allowable dependent claims 7-8 and independent claim 11 has been amended to include the limitations of the allowable dependent claims 14-15. In addition, claims 7-8, 14-15 have been cancelled. In view of the claims amendment; full consideration of the Applicants Remarks/Arguments made in the Amendment; and further search and consideration of the prior art considered pertinent to the applicant’s disclosure, the rejection of the claims under 35 U.S.C. § 103 made in the Office Action dated March 2, 2021 has been withdrawn.


Allowable Subject Matter
Pending claims 1-6, 9-13 contain allowable subject matter. 
The following is an examiner's statement of reasons for allowance: 
The claimed subject matter in pending claims 1-6, 9-13 is patentably distinguishable from the prior art; therefore is allowable. Prior art, alone or in combination, fails to disclose the invention as a whole, more specifically, the underlined portion, as recited in independent claims 1, 11 and their dependent claims.  

	Regarding Claim 1
(Currently Amended) An electronic device comprising: a housing including a first surface and a second surface facing the first surface; a touchscreen display exposed through the first surface; a wireless communication circuit configured to generate a directional beam to establish a wireless communication channel with an external electronic device; a sensor embedded in the housing; at least one processor embedded in the housing and electrically connected to the touchscreen display, the wireless communication circuit, and the sensor; and a memory embedded in the housing and electrically connected to the at least one processor, wherein the memory stores instructions that, when executed, cause the processor to: perform a first direction search to determine the direction of the directional beam corresponding to a first section wherein the first section is associated with a range corresponding to the direction of the electronic device; detect a change in the direction of the electronic device by using the wireless communication circuit and the sensor; adjust, when the change in the direction of the electronic device within the range of the first section is detected, upon satisfaction of a first condition, the direction of the directional beam corresponding to the first section at least partially;  suspend, when the change in the direction of the electronic device outside the range of the first section is detected, upon satisfaction of a second condition, data communication through the wireless communication circuit; perform a second direction search corresponding to a second section at least partially based on the detected direction change; determine a beam direction based on the result of the second direction search; and resume the suspended data communication according to the determined beam direction, wherein the second section is associated with a range corresponding to the changed - 2 -PATENT direction of the electronic device and the second section is smaller in range than the first section.

	Regarding Claim 11
(Currently Amended) A method for communication control, the method comprising: performing a first direction search to determine the direction of a directional beam corresponding to a first section associated with a range corresponding to the direction of an electronic device; obtaining communication state information and sensor information; detecting a change in the direction of the electronic device based on the communication state information and sensor information; adjusting, when the change in the direction of the electronic device within the range of the first section is detected, upon satisfaction of a first condition, the direction of the -4-PATENT directional beam corresponding to the first section at least partially; suspending when the change in the direction of the electronic device outside the range of the first section is detected, upon satisfaction of a second condition, data communication through a wireless communication circuit; performing a second direction search corresponding to a second section at least partially based on the detected direction change of the electronic device; determining a beam direction based on the result of the second direction search; and resuming the suspended data communication according to the determined beam direction, wherein the second section is associated with a range corresponding to the changed direction of the electronic device and is smaller in range than the first section.

	Regarding Claims 2-6, 9-10, 12-13
Claims 2-6, 9-10, and 12-13 are dependent claims having claims 1, and 11, respectively, as base claims and therefore incorporate their respective features. These claims are patentably distinguishable from the prior art at least by reason of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior Art reference(s) US2015/0349863 to El Ayach et al. in view of US015/0103756 to Sinha et al. are cited references and are considered pertinent to applicant's disclosure. RE claims 1 and 11, El Ayach disclose an electronic device and a method for communication control (e.g. El Ayach, Title, ¶0002), comprising: a housing including a first surface and a second surface facing the first surface, a touchscreen display exposed through the first surface (e.g. El Ayach, ¶0055, Figs. 1, 6) a wireless communication circuit configured to generate a directional beam to establish a wireless communication channel with an external electronic device (e.g. El Ayach, ¶0030, ¶0041, ¶0043 and Figs. 1, 6) ; a sensor embedded in the housing (e.g. El Ayach, ¶0056, ¶0066 and Figs. 1, 6, 8); at least one processor embedded in the housing and electrically connected to the touchscreen display, the wireless communication circuit, and the sensor (e.g. El Ayach, ¶0018-¶0019, and Figs. 1, 8-9) and a memory embedded in the housing and electrically connected to the at least one processor, wherein the memory stores instructions that, when . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632